   Case: 1:19-cv-05260 Document #: 41 Filed: 02/08/21 Page 1 of 6 PageID #:127



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


GLADYS APONTE,

                       Plaintiff,
                                                  Case No. 19 C 5260
           v.
                                              Judge Harry D. Leinenweber
ILLINOIS WORKER’S
COMPENSATION COMMISSION,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, the Court denies in part and

grants    in    part    Defendant      Illinois      Worker’s     Compensation

Commission’s partial motion to dismiss. (Dkt. No. 33.)

                               I.   BACKGROUND

     Plaintiff Gladys Aponte is suing her former employer, the

Illinois Worker’s Compensation Commission (“IWCC”), for harassment

and retaliation. According to her five-count amended complaint

filed in this Court, she is a Latina woman who has been employed

by the IWCC since 1993. (Sec. Am. Compl. ¶¶ 1,9–10, Dkt. No. 24.)

On July 1, 2015, Yvona Castronova, an Asian woman, became her

supervisor. (Id. ¶ 16.) Since then she has been suspended without

pay without cause on several occasions. (Id. ¶¶ 17–18.) She has

been denied the use of a punch holder, a label writer, and a coat

rack. (Id. ¶¶ 19–21.) She was also admonished for using her cell
   Case: 1:19-cv-05260 Document #: 41 Filed: 02/08/21 Page 2 of 6 PageID #:128



phone while sitting at her desk, and she was required to produce

a late slip when she arrived late to work. (Id. ¶¶ 22–23.) Her

work was subjected to more rigorous review than the work of other

employees. (Id. ¶ 25.) In addition, she had to wait to learn her

annual time off and was also asked to wait to use the copy machine

until Castronova finished using it. (Id. ¶¶ 26,28.) She was also

excluded from staff meetings. (Id. ¶ 31.) Based on the forgoing,

Count I alleges national origin discrimination; Count II alleges

color discrimination; Count III alleges age discrimination; Count

IV alleges race discrimination in violation of 42 U.S.C. § 1982;

and Count V alleges retaliation. She also alleges that she filed

her complaint with the Equal Employment Opportunity Commission

(“EEOC”) on April 30, 2019, and received a right to sue letter on

May 7. 2019. This complaint followed.

                              II.    DISCUSSION

      Defendant has moved to dismiss Counts II and III based on

alleged failure to exhaust her administrative remedies. Defendant

has also moved to dismiss Count IV because the Defendant is an

agency of the State of Illinois and is not a proper defendant for

suit alleging violation of Section 1983. Defendant moves to dismiss

Count V, retaliation, on res judicata grounds.




                                     - 2 -
   Case: 1:19-cv-05260 Document #: 41 Filed: 02/08/21 Page 3 of 6 PageID #:129



          A.     Counts II and III – Administrative Remedies

     Defendant argues that Counts II and III should be dismissed

because her complaint with the EEOC did not allege either color or

age discrimination. Defendant’s basis for dismissal of her race

discrimination count is her failure to check the box on her EEOC

complaint alleging “color” discrimination. However, she did check

the “race” box and, in the “Particulars” section she complained

that she was “discriminated against because of my race, Black. . .

.” (Discrimination Charge at 1, Am. Compl., Ex. 1, Dkt. No. 24-

1.) As Plaintiff specifies that she is discriminated against for

being   Black,    this    allegation    is    sufficient         as    a   skin   color

discrimination complaint. See Jenkins v. Blue Cross Mut. Hosp.

Ins.,   Inc.,    538    F.2d   164,   169    (7th   Cir.    1976)(holding         that

specifics in the EEOC charge form are sufficient to state a claim

despite of the lack of a check in the EEOC form box). Accordingly,

the Motion to Dismiss Count II is denied.

     Regarding         Count   III,    age    discrimination,              Plaintiff’s

complaint is devoid of any indication that the discrimination is

due to her age. As noted by Defendant, Plaintiff failed to check

the box for age discrimination. She also failed to allege in the

“Particulars”      section     any     mention      of     age        discrimination.

Plaintiff’s argument in her brief appears to be that, by alleging

that she has worked for Defendant since 1993, one could assume


                                      - 3 -
   Case: 1:19-cv-05260 Document #: 41 Filed: 02/08/21 Page 4 of 6 PageID #:130



that her discrimination was based at least in part on age. A

plaintiff cannot bring claims in a lawsuit that were not included

in her IDHR/EEOC charge. The only exception is to include claims

that are “like or reasonably related to the claims [plaintiffs]

asserted in their EEOC charges.” Chaidez v. Ford Motor Co., 937

F.3d 998 1004 (7th Cir. 2019). Age and race are not reasonably

related. Johnson v. Beach Park Sch. Dist., 103 F. Supp. 3d 931,

935 (N.D. Ill. 2015), aff'd, 638 F. App'x 501 (7th Cir. 2016)

(holding that neither disability nor race “sufficiently alleges

that [Defendant] discriminated against [Plaintiff] on account of

her age”). Count III is dismissed.

                   B.   Count IV – Section 1983 Claim

     Plaintiff acknowledges that her Section 1983 claim should be

dismissed but asks to be allowed to do so voluntarily without

prejudice. Therefore, Count IV is dismissed without prejudice.

                        C.    Count V - Retaliation

     Defendant     contends     that    Count   V,   retaliation,      must      be

dismissed under the doctrine of res judicata. Plaintiff originally

sued Defendant for retaliation before Judge Rebecca R. Pallmeyer

in 2016. Aponte v. Illinois Worker’s Compensation Commission, 16

CV 0459 (N.D. Ill.). Based on a stipulation of the parties, the

cause was dismissed with prejudice on July 26, 2018. The claims in

that case were for retaliation under Title VII and for violation


                                       - 4 -
      Case: 1:19-cv-05260 Document #: 41 Filed: 02/08/21 Page 5 of 6 PageID #:131



of Federal Family Leave Act. This suit was filed as a new suit on

August 2, 2019. Defendant argues Plaintiff settled her claim for

retaliation in 2018 before this suit was filed, and as a result

the suit’s dismissal with prejudice precludes Count V.

        In response, Plaintiff argues that she was not discharged

until after she settled her case and therefore her claim for

retaliation is ripe. Res Judicata or claim preclusion has three

elements: a final decision on the merits in the first suit, a

dispute      arising     from   the   same    operative     facts,   and     the    same

litigants. U.S. ex rel., Lusby v, Rolls-Royce Corp., 570 F.3d 849,

851 (7th Cir. 2011). In the current suit, Plaintiff’s claim for

retaliation       appears       to    rely    upon    her   original       Charge     of

Discrimination filed prior to her first lawsuit on July 15, 2015.

While a new suit certainly could be filed based on misconduct

occurring after the dismissal of her first suit against IWCC,

Plaintiff would have had to exhaust remedies again before she could

proceed on a claim based on new misconduct. The Court notes

Plaintiff failed to allege that her dismissal, which, according to

her     amended    complaint,        occurred    in    September     2018,    was     in

retaliation. She merely alleges that no reason was given for her

termination.       The    retaliation        claim    appears   to   be    proceeding

instead on the same operative facts upon which her original suit




                                         - 5 -
   Case: 1:19-cv-05260 Document #: 41 Filed: 02/08/21 Page 6 of 6 PageID #:132



was based. Thus, all three elements are present, and the motion to

dismiss Count V is granted.

                              III.   CONCLUSION

      For the reasons stated herein, the motion to dismiss Count II

is denied. The Motion to Dismiss Counts III, IV, and V is granted.




IT IS SO ORDERED.




                                             Harry D. Leinenweber, Judge
                                             United States District Court

Dated: 2/8/2021




                                     - 6 -
